Title: To Alexander Hamilton from Caleb Swan, 25 September 1799
From: Swan, Caleb
To: Hamilton, Alexander


Trenton, September 25, 1799. “In the pressure of business I omitted to mention in my letter of this day, that a calculation had been made previously to the receipt of yours of the 23. instant, for sending as much money to the new Regiments at this time as would discharge all arrearages of pay and subsistence up to the 30th of this month inclusive. This will amount to rather more than two months pay to some of the officers, who have generally received four in advance. And from the best information I possess, it will not far exceed two months pay generally to the soldiers, who have in some instances been paid a moiety by the paymasters, as will appear by the schedule of advances forwarded this day.…”
